Citation Nr: 1532151	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-20 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for accrued and substitution benefits purposes.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities prior to January 2, 2008, for accrued and substitution benefits purposes.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to January 1973.  He died in October 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated August 2006, March 2008, and March 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the VA claims file.

In a September 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for hepatitis C.  The Board also denied the claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, during the pendency of his appeal to the Court, the Veteran died.  His surviving spouse subsequently requested to be substituted as the appellant.  38 U.S.C.A. § 5121A.  Thereafter, pursuant to a June 2013 Order, the Court granted the appellant's request for substitution.  As a result, the appellant has been substituted as the claimant for the purposes of processing to completion the claims that were pending at the date of the Veteran's death.  In a February 2014 Joint Motion for Partial Remand, the parties moved to vacate the September 2012 Board decision.  The Court granted the motion in a March 2014 Order and the matters were remanded to the Board.

In a September 2014 Board decision, the hepatitis and TDIU claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the hepatitis C claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a March 2015 supplemental statement of the case (SSOC).  The VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the period prior to January 2, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The appellant will be notified if further action on her part is required.


FINDING OF FACT

A preponderance of the evidence is against a finding that hepatitis C had its onset during, or is otherwise related to, the Veteran's active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 2.159, 3.301, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

A notice letter dated in April 2007 complied with VA's duty to notify the Veteran.  Specifically, the letter notified the Veteran of the evidentiary requirements for service connection, the division of responsibility between VA and the appellant for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran's VA treatment records have also been associated with the claims file.  All reasonably identified and available medical records have been secured, including those from the Boston VAMC from the 1970s (see December 2010 VA release of information responses).

Pursuant to the September 2014 Board Remand, the appellant was afforded a VA medical opinion in March 2015.  A review of the opinion reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion which appears to be consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the March 2015 VA examination report is adequate as to the hepatitis C claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Service connection claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Here, the Veteran asserted that he incurred hepatitis C during his active military service.  See, e.g., the Board hearing transcript dated July 2010.  Specifically, he claims that he contracted hepatitis C as a result of immunizations through air gun injections while in service.

For the reasons set forth below, the Board concludes that service connection is not warranted for hepatitis C.

In this case, it is undisputed that the Veteran was diagnosed with hepatitis C.  See the VA laboratory reports dated February 2006 and February 2009.

With respect to in-service incurrence, the Veteran's STRs, including his November 1972 separation examination, do not document any diagnosis of or treatment for hepatitis.  As noted above, the Veteran asserted that he contracted hepatitis C through air gun inoculation.  See, e.g., the July 2010 Board hearing transcript.  He said he was diagnosed sometime soon after 1973 at a Boston VA hospital.  Id. at pg. 5.  He didn't know if he was diagnosed with hepatitis B or C, or both.  Id.  The Veteran said his doctor has never told him anything regarding the etiology of his disease.  Id. at pg. 8.  He further reported that he never had any blood transfusions or abused drugs.  Id. at pg. 26.  He got a tattoo in 2009.  Id.

The Veteran submitted information from the internet from a website purporting to give information on how to substantiate service connection for hepatitis from an air gun injection in service.

Notably, a September 1998 VA primary care record indicated that the Veteran said he always enjoyed good health; he specifically indicated that he had no history of hepatitis or alcohol abuse.  He also reported that he did not use tobacco or drugs.  In a February 1999 VA general examination, the Veteran reported a past history of hepatitis C and B as well as alcohol abuse, but no history of intravenous drug use.  On a June 2001 VA dental questionnaire, he denied hepatitis or jaundice.

A February 2006 VA laboratory report shows the hepatitis C was detected via a virus ribonucleic acid test.  In an April 2007 statement, the Veteran denied all risk factors for hepatitis.  A February 2009 laboratory report showed that chronic inflammation or liver disease was suggested.  Hepatitis A and B were nonreactive, but hepatitis C was reactive.  A notation on the lab report that no transfusions, IV drugs, or alcoholism were reported.

In a July 2009 letter, Dr. G. stated that the Veteran had a history of abnormal liver enzymes and a positive hepatitis C viral load.  Dr. G. mentioned past findings of cirrhosis and explained: 
I asked him about risk factors regarding his hepatitis C.  He has a one year old tattoo that was unlikely to be the cause of his problem.  I do not believe that he has ever received blood transfusion (sic).  Although he has never used intravenous drugs, he did use Cocaine 30-40 years ago, and likely shared implements to snort Cocaine and this may be the etiology of his hepatitis C.

The Veteran was afforded a VA examination in December 2010, at which time the VA examiner found there was no question of an active hepatitis C infection.  He noted the Veteran had not shown up for past VA medical appointments.  The examiner summarized Dr. G.'s 2009 records regarding hepatitis C, including Dr. G's statement about its etiology, and that the Veteran said he "drinks a few beers a week."  The examiner said the Veteran told him exactly what he told Dr. G. about his alcohol use; he had stopped drinking but prior to that he only had about three beers twice a week.  The examiner saw a note in the file that showed the Veteran was involved with Alcoholics Anonymous and made affirmations about sobriety.  Based on that information, the examiner said: 

The Veteran clearly has a history of alcoholism, although alcohol excess will never cause hepatitis C infection.  It does indicate to me that this Veteran had significant periods of intoxication and that his memory for accurately reflecting on risk factors for blood and body fluid transfer cannot be relied upon.

The Veteran also told the December 2010 VA examiner that he thought his hepatitis was related to air gun vaccinations that he received in service.  However, the examiner stated there was no medical evidence to suggest that this is medically correct.  To the best of his medical knowledge, air gun vaccinations have not been shown to transmit hepatitis.  The diagnosis was hepatic cirrhosis secondary to hepatitis C.  The examiner gave a negative opinion and found it was more likely that hepatitis C was acquired from an event unassociated with service based on all the information.

In consideration of the February 2014 Joint Motion, the Board determined that the December 2010 VA examiner failed to recognize it is 'biologically plausible' that in-service air gun inoculations may be a transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  As such, a VA medical opinion was obtained in March 2015.  With respect to the question of medical nexus, the March 2015 VA examiner concluded, "[i]t is less likely than not that the Veteran's hepatitis C was caused by or result of airgun inoculations while in military service."  The examiner explained that his finding was based upon review of the medical evidence of record as well as the VBA Fast Letter 04-13, which noted that "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible."  He clarified, "what is most important clinically, is not whether it is plausible, but whether it is as least as likely as not, and the fast letter does not meet that requirement."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the medical evidence of record shows that the currently diagnosed hepatitis C is not likely due to the Veteran's military service.  Specifically, the Board finds the March 2015 VA opinion particularly probative as to the question of etiology, as the opinion appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the March 2015 examiner concluded that the Veteran's diagnosed hepatitis C is not etiologically related to his military service. 

The appellant has not produced a medical opinion to refute the conclusions set forth in the March 2015 VA medical opinion concerning medical nexus.  As was explained in the VCAA section above, she has been afforded ample opportunity to present competent medical evidence in support of the hepatitis C claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

As indicated above, the Veteran submitted lay statements to support his contentions of service connection.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claim by the appellant that the Veteran's hepatitis is due to inoculations in service by air guns is plausible and, therefore, testimony to this effect is probative.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA medical opinion more probative than the lay statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Moreover, the Board finds that the Veteran was not a reliable historian.  With respect to drug abuse, in his July 2009 letter, Dr. G. noted the Veteran's report that, "[a]lthough he has never used intravenous drugs, he did use Cocaine 30-40 years ago, and likely shared implements to snort Cocaine and this may be the etiology of his hepatitis C."  However, at the July 2010 Board hearing, the Veteran stated that he never used drugs.  See the July 2010 Board hearing transcript, pg. 26.  This history is clearly inconsistent with the history he reported to Dr. G., as both statements cannot be true.  Moreover, the Veteran's statements that he was diagnosed with hepatitis soon after his January 1973 military discharge are not supported by the medical evidence of record.  Notably, in August 1998, the Veteran's VA treatment provider noted that, as a result of abnormal laboratory results, he suspected a diagnosis of chronic hepatitis C.  However, upon questioning, the Veteran denied a history of hepatitis.  Similarly, in September 1998, the Veteran reported that he had "[a]lways enjoyed good health" and he also denied a history of hepatitis or alcohol abuse.  In a January 1999 VA addiction therapy record, he reported a 1995 driving under the influence conviction and said his last use of alcohol was eight months prior.  In a February 1999 general VA examination, the Veteran reported a past history of hepatitis C and B as well as alcohol abuse, but no history of intravenous drug use.   In February 1999, the Veteran admitted that he had lost his license as a result of driving-under-the influence, and had been attending Alcoholic Anonymous meetings; he reported being sober for only seven months.  Accordingly, the Veteran's treatment and evaluation records demonstrate that his descriptions concerning the extent of his substance abuse were inconsistent.  Moreover, his contentions of a hepatitis diagnosis shortly after his January 1973 military discharge are not supported by his previously reported medical history.  The Board therefore finds the Veteran not to be credible concerning his history of substance use and the date of his hepatitis diagnosis.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having hepatitis C during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  Crucially, the March 2015 and December 2010 VA examiners specifically considered the Veteran's assertions of continuing hepatitis C symptomatology in rendering the negative nexus opinions.

To the extent Dr. G.'s July 2009 opinion stated the Veteran's hepatitis may have been contracted through use of cocaine during service, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2014).  Where illegal drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)-(d) (2014).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VA Gen. Coun. Prec. 7-99 (June 1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen, is when a disability like alcohol or drug abuse is secondary to an already service-connected disability (in that case, posttraumatic stress disorder).  Cocaine use in service resulting in the contraction of hepatitis C may not be service-connected. 

The Board is charged with weighing the positive and negative evidence, and resolving reasonable doubt in the appellant's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted March 2015 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful in this matter.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hepatitis C, for accrued benefits and substitution purposes, is denied.


REMAND

With respect to the claim of entitlement to TDIU, the Veteran raised the issue of entitlement to a TDIU during the pursuit of his claim of entitlement to an increased rating for residuals of a left thumb fracture; as such, entitlement to a TDIU became a component of that appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  The Board notes that the Veteran's increased rating claim was received on January 20, 2006.  He was recently granted entitlement to TDIU, effective January 2, 2008.  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, as the date of claim is January 20, 2006, the Board must consider whether it is factually ascertainable that the Veteran was entitled to a TDIU from January 20, 2006 to January 2, 2008.

To this end, from January 20, 2006 to January 2, 2008, the Veteran was service-connected for residuals of a head injury with intermittent, post-traumatic headaches at 50 percent disabling; residuals of ganglionectomy of the right wrist at 10 percent disabling; residuals of fracture of the metacarpal head of the left thumb (minor) at 10 percent; tinnitus at 10 percent; and bilateral hearing loss at zero percent.  His combined disability rating was 60 percent.

Accordingly, the Veteran fails to meet the schedular criteria for entitlement to TDIU from January 20, 2006 to January 2, 2008.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).  Moreover, the evidence does not show that the Veteran's compensable service-connected disabilities resulted from a common etiology or a single accident, etc.  Id.  The claim must therefore be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

The record indicates that the Veteran was intermittently employed as a truck driver during the period under consideration.  See the VA psychiatric examination dated February 2008.  The examiner noted, "[i]t appears that the Veteran moved around from time to time and had a number of jobs working in aviation fuel as a truck driver and as a limousine driver and has had difficulty maintaining gainful employment."  Id.  The examiner further noted that the Veteran's "employment functioning was affected by his alcohol abuse.  He lost his license and had difficulty obtaining employment since this event."  Additionally, a March 2006 VA examination report indicated that for the past two years the Veteran had "only done odd jobs as a handyman part-time."

Pursuant to the September 2014 Board Remand, a VA medical opinion was obtained in order to determine if the Veteran's service-connected disabilities combined to render him unable to secure or follow a substantially gainful occupation prior to his death in October 2012.  In a March 2015 opinion, the VA examiner determined that, with respect to the Veteran's service-connected residuals of a head injury, "it is my medical opinion that it is less likely than not that the Veteran was employable."  The examiner stated that this finding was based upon review of the Veteran's claims file to include a December 2010 VA report, which noted that "the Veteran is unable to function during the course of the headaches."  The examiner also found that the Veteran "was at least as likely as not employable" due to his service-connected right wrist and left thumb disabilities, with certain restrictions.  As to the service-connected hearing loss and tinnitus, the examiner determined that "it is less likely than not that the Veteran was employable."

Critically, in rendering his opinion, the examiner did not opine as to when the Veteran became unemployable due to his service-connected residuals of a head injury with post-traumatic headaches.  To this end, the Board notes that the Veteran's service-connected residuals of a head injury with headaches were rated as 50 percent from January 20, 2006 under Diagnostic Code 8100 [migraine].  Significantly, Diagnostic Code 8100 indicates that a 50 percent evaluation is warranted for migraine headaches "with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."

Accordingly, the Board finds that an addendum VA opinion is warranted in order to determine when it was factually ascertainable that the Veteran was unemployable as a result of his service-connected residuals of a head injury with post-traumatic headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. VBA should refer the VA claims file to the physician who provided the March 2015 VA opinion; if he is unavailable the claims file should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the examiner should provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected residuals of a head injury with post-traumatic headaches rendered him unable to secure or follow a substantially gainful occupation prior to January 2, 2008.  The examiner should provide this opinion without regard to advanced age or nonservice-connected disabilities.  Consideration should be given to occupational experience and education.

A complete explanation should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. Thereafter, readjudicate the issue of entitlement to a TDIU.  Consideration should be given to referring the case to the Under Secretary for Benefits or the Director of Compensation Services for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


